Citation Nr: 1439432	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  07-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from April 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that, in pertinent part, denied entitlement to service connection for hypertension.

In March 2008, the Veteran and his spouse testified at a hearing at the RO before a Decision Review Officer (DRO).  In June 2009, the Veteran and his spouse testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of each hearings has been associated with the claims file.

The claim was remanded in August 2009, September 2011, and November 2013 for additional development.  

In February 2014, the remanded issue of service connection for glaucoma was granted.  As this represents a full grant of the benefits sought, the issue will not be considered herein.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, hypertension is proximately related to his service-connected disabilities.  





CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting service connection for hypertension, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The Veteran asserts that his currently diagnosed hypertension is proximately related to a service-connected disability, to include coronary artery disease, diabetes mellitus, and chronic renal insufficiency.  The regulations provide that a disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2013).  

The Veteran submitted an April 2006 statement from his private treatment provider, Dr. J.J., a board certified vascular surgeon and the chief of vascular surgery at a private hospital.  The surgeon stated that there is no question that diabetes mellitus is frequently associated with hypertension, coronary occlusive disease, and diabetic retinopathy.  Therefore, not only can it be a cause of a condition but also can adversely affect the progression of the disease if not managed appropriately.

In February 2014, a VA examiner stated that it is possible and, therefore, at least as likely as not that the Veteran's service-connected renal problems contributed to his hypertension, which in turn, caused his hypertensive retinopathy.  On this basis, service connection for hypertensive retinopathy was granted later that month.  

Multiple VA examinations have been obtained in this case.  However, examination reports provided in December 2005, June 2007, January 2010, and October 2011 failed to provide any rationale for the opinions provided.  Moreover, the October 2011 VA examiner failed to provide an opinion regarding a proximate connection between hypertension and chronic renal insufficiency because the Veteran's laboratory tests did not demonstrate such a disability at that time.  

Despite the Board's November 2013 remand instructions, the same examiner once again failed in a December 2013 report to provide an opinion regarding chronic renal insufficiency.  The explanation for this was that the Veteran was not shown with the disability upon last examination in October 2011, more than two years prior.  Moreover, the examiner did not comment on the April 2006 opinion from Dr. J.J. as requested by the Board.  The examiner did not consider the Veteran's reports that he began treatment for diabetes in 1985, the same time that he began treatment for hypertension, and instead stated that he began treatment for diabetes in 1994.  Finally, the examiner did not support his opinion regarding coronary artery disease with a rationale.  

The Board finds the VA examinations to be of little probative value as the opinions provided were not based upon consideration of the Veteran's statements and were not supported by a rationale.  However, the Board acknowledges that the same could be said about the February 2014 VA examiner's opinion regarding a positive connection between service-connected renal insufficiency and hypertension.  Nevertheless, the April 2006 opinion from the private surgeon that diabetes is frequently associated with hypertension and coronary disease and can have a proximate connection weighs in favor of the Veteran's claim and specifically contradicts some of the opinions provided during VA examination.  

At the very least, the Board finds that the evidence of record is in relative equipoise.  
Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, resolving all doubt in favor of the Veteran, the record supports a finding that hypertension is proximately related to his service-connected disabilities; therefore, service connection is warranted for hypertension.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypertension is granted.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


